Case 3:19-cv-05181-BHS Document 50-1 Filed 09/13/19 Page 1 of 14
       Case 3:19-cv-05181-BHS Document 50-1 Filed 09/13/19 Page 2 of 14


To: Jami Hansen <Jami_Hansen@AJG.com>; Melinda Hansen
<Melinda_Hansen@AJG.com>
Subject: RE: Kaiser




[EXTERNAL]




Hi Jami,



KP response in green.



I understand that the final implementation rules for SSB 6219 have not yet been released. If
an exception is made for churches or houses of worship such as Cedar Park to allow exclusion
of abortions, will Cedar Park be able to exclude that coverage immediately during the Sept 1,
2019 to Aug 31, 2020 Plan Year? Or will we need to wait until renewal on Sept 1, 2020?
Thanks. Steve. Due to how KP has to file with the WA OIC for fully insured groups we
cannot retro exclude covered back to 9/1/2019 (ex. If a member received services, they would
be denied with the retro change and the member would pay in full for the cost) HOWEVER,
we can support a mid-year change.




Nicole Nieswand (Gomez)
Account Manager II, Large Group Sales




Kaiser Foundation Health Plan of Washington

601 Union Street, Suite 3100

Seattle, WA 98101

Office: 206-448-2845

Cell: 206-218-6395

Email: Nicole.M1.Gomez@kp.org




                                              1
Case 3:19-cv-05181-BHS Document 50-1 Filed 09/13/19 Page 3 of 14


From: Steve Orcutt <steve.o@cedarpark.org>
Date: August 14, 2019 at 1:21:56 PM PDT
To: Jami Hansen <Jami_Hansen@ajg.com>
Cc: Melinda Hansen <Melinda_Hansen@ajg.com>, "melissa.k@cedarpark.org"
<melissa.k@cedarpark.org>
Subject: Re: Kaiser


[EXTERNAL]




I understand that the final implementation rules for SSB 6219 have not yet been
released. If an exception is made for churches or houses of worship such as Cedar
Park to allow exclusion of abortions, will Cedar Park be able to exclude that
coverage immediately during the Sept 1, 2019 to Aug 31, 2020 Plan Year? Or
will we need to wait until renewal on Sept 1, 2020? Thanks. Steve.




On Wed, Aug 14, 2019 at 1:00 PM Jami Hansen <Jami_Hansen@ajg.com>
wrote:

  We just received an update from Kaiser:



  Contraceptives

  Currently while we do cover contraceptives outside the contracts for Moral
  Objectors, that is required by law (Nationally). That waiver provision is
  currently being challenged in the courts.



  Abortion Exclusion for Fully Insured Groups:

  KP will not be accommodating any abortion exclusions for fully insured
  groups. Upon review of SSB 6219, fully insured health plans issued after
  1/1/2019 that cover maternity care or services must cover substantially
  equivalent coverage for abortion.



  Self-Funded

  KP leadership has provided exception for the following: any religious groups


                                       2
        Case 3:19-cv-05181-BHS Document 50-1 Filed 09/13/19 Page 4 of 14


           opposing the abortion exclusion may go self-funded (even if they did not
           previously meet size requirements). Self-funded groups may carve out abortion.



           Let me know if you have any questions.



           Jami Hansen

           Area Vice President

           Arthur J Gallagher

           425-891-1325



NOTICE TO RECIPIENT: If you are not the intended recipient of this e-mail, you are prohibited from sharing, copying, or
otherwise using or disclosing its contents. If you have received this e-mail in error, please notify the sender immediately by
reply e-mail and permanently delete this e-mail and any attachments without reading, forwarding or saving them. Thank you.




                                                              3
                                                                                        Page 1 of 16
                         Case 3:19-cv-05181-BHS Document 50-1 Filed 09/13/19 Page 5 of 14


Update:



Contraceptives

Currently while we do cover contraceptives outside the contracts for Moral Objectors, that is required by law (Nationally). That waiver provision
is currently being challenged in the courts.



Abortion Exclusion for Fully Insured Groups:

KP will not be accommodating any abortion exclusions for fully insured groups. Upon review of SSB 6219, fully insured health plans issued after
1/1/2019 that cover maternity care or services must cover substantially equivalent coverage for abortion.



Self-Funded

KP leadership has provided exception for the following: any religious groups opposing the abortion exclusion may go self-funded (even if they did
not previously meet size requirements). Self-funded groups may carve out abortion.



We realize that Cedar Park may not want to go self-funded, if that is the case we do understand they may choose to switch carriers to accommodate
for their abortion request, as KP cannot accommodate the abortion exclusion on fully insured groups.



Please let me know what the group prefers to do.



Nicole Nieswand (Gomez)

Account Manager II, Large Group Sales




Kaiser Foundation Health Plan of Washington

601 Union Street, Suite 3100

Seattle, WA 98101

Office: 206-448-2845

Cell 206-218-6395

Email Nicole M1.Gomez@kp.org




The Office of Insurance Commissioner in Washington State advises that the following activities require a producer license Dealing directly with consumers in taking applications for insurance or giving advice and counsel relative to
coverage solicitation negotiating with underwriters and binding. The following activities do not require a producer license Taking premium payments on existing policies provided the unlicensed person does not give advice on
coverage or policy issues gathering information so that a licensed individual can finish an insurance transaction taking claims information but not interpreting or commenting on coverage and reception and/or clerical activities that
do not involve offering advice or counsel to consumers about insurance. For more information http //www.insurance.wa.gov/for-producers/


Kaiser Permanente complies with applicable Federal civil rights laws and does not discriminate on the basis of race, color, national origin, age, disability, or gender.

Language Assistance

ATENCIÓN: si habla español, tiene a su disposición servicios gratuitos de asistencia lingüística. Llame al 1-888-901-4636 (TTY: 1-800-833-6388 / 711).

注意：如果您使用繁體中文，您可以免費獲得語言援助服務。請致電 1-888-901-4636 (TTY:1-800-833-6388 / 711).




                                                                                                                   4

mhtml:file://C:\Users\Melissa.K\Downloads\RE_ Cedar Park (4).mht                                                                                                                                                   8/15/2019
                                                                                        Page 2 of 16
                         Case 3:19-cv-05181-BHS Document 50-1 Filed 09/13/19 Page 6 of 14




From: Nicole M. Gomez
Sent: Wednesday, August 14, 2019 11:43 AM
To: Jami Hansen <Jami_Hansen@AJG.com>
Cc: Melinda Hansen <Melinda_Hansen@AJG.com>; Keva K. Peairs <Keva.K.Peairs@kp.org>
Subject: RE: Cedar Park



Good morning,



Following up as I have just just been notified via leadership.



Abortion Exclusion for Fully Insured Groups:

KP will not be accommodating any abortion exclusions for fully insured groups. Upon review of SSB 6219, fully insured health plans issued after
1/1/2019 that cover maternity care or services must cover substantially equivalent coverage for abortion.



Self-Funded

KP leadership has provided exception for the following: any religious groups opposing the abortion exclusion may go self-funded (even if they did
not previously meet size requirements). Self-funded groups may carve out abortion.



We realize that Cedar Park may not want to go self-funded, if that is the case we do understand they may choose to switch carriers to accommodate
for their abortion request, as KP cannot accommodate the abortion exclusion on fully insured groups.



Please let me know what the group prefers to do.



Nicole Nieswand (Gomez)

Account Manager II, Large Group Sales




Kaiser Foundation Health Plan of Washington

601 Union Street, Suite 3100

Seattle, WA 98101

Office: 206-448-2845

Cell 206-218-6395

Email Nicole M1.Gomez@kp.org




The Office of Insurance Commissioner in Washington State advises that the following activities require a producer license Dealing directly with consumers in taking applications for insurance or giving advice and counsel relative to
coverage solicitation negotiating with underwriters and binding. The following activities do not require a producer license Taking premium payments on existing policies provided the unlicensed person does not give advice on
coverage or policy issues gathering information so that a licensed individual can finish an insurance transaction taking claims information but not interpreting or commenting on coverage and reception and/or clerical activities that
do not involve offering advice or counsel to consumers about insurance. For more information http //www.insurance.wa.gov/for-producers/




                                                                                                                   5

mhtml:file://C:\Users\Melissa.K\Downloads\RE_ Cedar Park (4).mht                                                                                                                                                   8/15/2019
                                                                                Page 4 of 16
                 Case 3:19-cv-05181-BHS Document 50-1 Filed 09/13/19 Page 7 of 14


From: Jami Hansen <Jami Hansen@AJG.com>
Sent: Wednesday, August 14, 2019 8:14 AM
To: Nicole M. Gomez <Nicole.M1.Gomez@kp.org>
Cc: Melinda Hansen <Melinda Hansen@AJG.com>; Keva K. Peairs <Keva.K.Peairs@kp.org>
Subject: Re: Cedar Park



Not really since I’m on vacation. Melinda can coordinate if that’s best. Have you previously sent the information below? I just want to make sure
when we tell the group and they aren’t happy.

Jami Hansen

Area Vice President

Arthur J Gallagher

425-891-1325




On Aug 14, 2019, at 8:10 AM, Nicole M. Gomez <Nicole.M1.Gomez@kp.org> wrote:


      [EXTERNAL]




      Hi Jami,



      What would be helpful? Would you prefer to hop on a call? There are two separate “issues” the abortion exclusion request and the
      contraceptive carve out request.



      Contraceptive carve out:

            KP does not have the system capability at this time to carve out only specific contraceptives (copper IUD/plan B etc.). KP is
             however able (upon Cedar Park’s request) to carve out the cost of all contraceptive services from Cedar Park’s plan such that KP
             will separately pay the cost of such contraceptives.
            The group may formally request in writing that KP separately pay for the cost of all contraceptives that may be accessed
             by enrollees of the Cedar Park plan.
            KP would cover and pay for contraceptives for member’s wishing to utilize these services.
            Cedar Park would NOT pay for these services via their premiums, KP would cover the cost of contraceptives.




      Abortion Exclusion:

      The current exclusion cannot continue as is. This is a state mandated change- which we are still interpreting. KP was stating that we
      could not provide more updates regarding abortion exclusions and whether or not we could find a solution to requested exclusion at
      this time. I.E. groups renewing at this point in time will renew without the abortion exclusion until we hear otherwise. KP is working
      hard to understand what we can and cannot do for fully insured groups. As of now we don’t have an update on exclusion, therefore if
      the group renews they would be renew WITH an abortion benefit.



      It seems like we might want to wait to renew the group until the group responds that they acknowledge the above. I am including Keva
      on this FYI.




                                                                         6

mhtml:file://C:\Users\Melissa.K\Downloads\RE_ Cedar Park (4).mht                                                                      8/15/2019
                                                                                   Page 5 of 16
                    Case 3:19-cv-05181-BHS Document 50-1 Filed 09/13/19 Page 8 of 14


    Nicole Nieswand (Gomez)

    Account Manager II, Large Group Sales




    Kaiser Foundation Health Plan of Washington

    601 Union Street, Suite 3100

    Seattle, WA 98101

    Office: 206-448-2845

    Cell 206-218-6395

    Email Nicole.M1.Gomez@kp.org

    <image001.jpg>




    The Office of Insurance Commissioner in Washington State advises that the following activities require a producer license Dealing directly with consumers in taking applications for insurance or giving advice and
    counsel relative to coverage solicitation negotiating with underwriters and binding. The following activities do not require a producer license Taking premium payments on existing policies provided the
    unlicensed person does not give advice on coverage or policy issues gathering information so that a licensed individual can finish an insurance transaction taking claims information but not interpreting or
    commenting on coverage and reception and/or clerical activities that do not involve offering advice or counsel to consumers about insurance. For more information http //www.insurance.wa.gov/for-producers/


    Kaiser Permanente complies with applicable Federal civil rights laws and does not discriminate on the basis of race, color, national origin, age, disability, or gender.

    Language Assistance

    ATENCIÓN: si habla español, tiene a su disposición servicios gratuitos de asistencia lingüística. Llame al 1-888-901-4636 (TTY: 1-800-833-6388 / 711).

    注意：如果您使用繁體中文，您可以免費獲得語言援助服務。請致電 1-888-901-4636 (TTY:1-800-833-6388 / 711).




    From: Jami Hansen <Jami Hansen@AJG.com>
    Sent: Wednesday, August 14, 2019 7:58 AM
    To: Melinda Hansen <Melinda Hansen@AJG.com>
    Cc: Nicole M. Gomez <Nicole.M1.Gomez@kp.org>
    Subject: Re: Cedar Park



    Nicole,

    Can you advise.

    Jami Hansen

    Area Vice President

    Arthur J Gallagher

    425-891-1325




    On Aug 14, 2019, at 7:32 AM, Melinda Hansen <Melinda Hansen@ajg.com> wrote:

             HI Jami,



             Melissa understood the below that abortions would be covered as of 9/1/19-based on the email you had sent over
             previously. Steve thought their benefits would carrier over as they are today, with the riders etc. I believe you have let him
             know that as of 9/1/19 that abortions would be covered-and that once KP had additional information about the new laws
             this could be revisited. There was quite a bit of back and forth so it may have caused confusion.




                                                                                                              7

mhtml:file://C:\Users\Melissa.K\Downloads\RE_ Cedar Park (4).mht                                                                                                                                              8/15/2019
                                                                         Page 7 of 16
          Case 3:19-cv-05181-BHS Document 50-1 Filed 09/13/19 Page 9 of 14




            <image009 png>




            Direct 425.974.4459 | fax: 425.201.2730

            melinda_hansen@ajg.com

            www.ajg.com


            777 – 108th Ave NE, Suite 200, Bellevue, WA 98004




            <image010 jpg>   <image012.png>




            This e-mail and any files transmitted with it are intended only for the person or entity to which it is addressed and may contain confidential material
            and/or material protected by law. Any retransmission or use of this information may be a violation of that law. If you received this in error, please
            contact the sender and delete the material from any computer.




            From: Nicole M. Gomez <Nicole.M1.Gomez@kp.org>
            Sent: Tuesday, August 13, 2019 5:04 PM
            To: Melinda Hansen <Melinda Hansen@AJG.com>
            Cc: Jami Hansen <Jami Hansen@AJG.com>
            Subject: RE: Cedar Park




            [EXTERNAL]




            Hi Melinda,



            Please see my answer below in red.



            So, the group (not Melissa), thought their rider and current exclusions would continue until Kaiser had more
            information about the new laws. So the rider and one prescription for excluding abortion would no longer be
            in effect as of 9/1/19. The below supersedes how abortion and RX is currently covered. Is this correct? The
            current exclusion cannot continue as is. This is a state mandated change- which we are still interpreting. KP
            was stating that they could not provide more updates regarding abortion exclusions and whether or not we
            could find a solution to requested exclusion at this time. KP is working hard to understand what we can and
            cannot do for fully insured groups. As of now we don’t have an update on exclusion, therefore if the group
            renews they would be renew WITH an abortion benefit.



            It seems like we might want to wait to renew the group until the group responds that they acknowledge the
            above.



                                                                                        8

mhtml:file://C:\Users\Melissa.K\Downloads\RE_ Cedar Park (4).mht                                                                                                      8/15/2019
                                                                          Page 8 of 16
          Case 3:19-cv-05181-BHS Document 50-1 Filed 09/13/19 Page 10 of 14



            Thanks!




            Nicole Nieswand (Gomez)

            Account Manager II, Large Group Sales




            Kaiser Foundation Health Plan of Washington

            601 Union Street, Suite 3100

            Seattle, WA 98101

            Office: 206-448-2845

            Cell 206-218-6395

            Email Nicole M1.Gomez@kp.org

            <image013.jpg>




            The Office of Insurance Commissioner in Washington State advises that the following activities require a producer license Dealing directly with consumers in taking
            applications for insurance or giving advice and counsel relative to coverage solicitation negotiating with underwriters and binding. The following activities do not require a
            producer license Taking premium payments on existing policies provided the unlicensed person does not give advice on coverage or policy issues gathering information so
            that a licensed individual can finish an insurance transaction taking claims information but not interpreting or commenting on coverage and reception and/or clerical
            activities that do not involve offering advice or counsel to consumers about insurance. For more information http //www.insurance.wa.gov/for-producers/


            Kaiser Permanente complies with applicable Federal civil rights laws and does not discriminate on the basis of race, color, national
            origin, age, disability, or gender.

            Language Assistance

            ATENCIÓN: si habla español, tiene a su disposición servicios gratuitos de asistencia lingüística. Llame al 1-888-901-4636 (TTY: 1-
            800-833-6388 / 711).

            注意：如果您使用繁體中文，您可以免費獲得語言援助服務。請致電 1-888-901-4636 (TTY:1-800-833-6388 / 711).




            From: Melinda Hansen <Melinda Hansen@AJG.com>
            Sent: Tuesday, August 13, 2019 4:04 PM
            To: Nicole M. Gomez <Nicole.M1.Gomez@kp.org>
            Cc: Jami Hansen <Jami Hansen@AJG.com>
            Subject: RE: Cedar Park
            Importance: High



            Hi Nicole,



            So, the group (not Melissa), thought their rider and current exclusions would continue until Kaiser had more
            information about the new laws. So the rider and one prescription for excluding abortion would no longer be
            in effect as of 9/1/19. The below supersedes how abortion and RX is currently covered. Is this correct?



            Jami- if the above is correct, Melissa and Steve need an email asap confirming. Melissa, thought it would be
            best coming from you, even though I said you were on vacay.




                                                                                                 9

mhtml:file://C:\Users\Melissa.K\Downloads\RE_ Cedar Park (4).mht                                                                                                                             8/15/2019
                                                                          Page 9 of 16
          Case 3:19-cv-05181-BHS Document 50-1 Filed 09/13/19 Page 11 of 14


            Thanks,




            Melinda Hansen           Client Manager

            Health & Welfare Consulting




            <image014 png>




            Direct 425.974.4459 | fax: 425.201.2730

            melinda_hansen@ajg.com

            www.ajg.com


            777 – 108th Ave NE, Suite 200, Bellevue, WA 98004




            <image010 jpg>   <image015.png>




            This e-mail and any files transmitted with it are intended only for the person or entity to which it is addressed and may contain confidential material
            and/or material protected by law. Any retransmission or use of this information may be a violation of that law. If you received this in error, please
            contact the sender and delete the material from any computer.




            From: Nicole M. Gomez <Nicole.M1.Gomez@kp.org>
            Sent: Tuesday, August 13, 2019 2:59 PM
            To: Melinda Hansen <Melinda Hansen@AJG.com>
            Subject: RE: Cedar Park




            [EXTERNAL]




            Hi Melinda,



            There are no forms. I consulted with legal and this is what they requested. See below in red.



            Thanks!




                                                                                       10

mhtml:file://C:\Users\Melissa.K\Downloads\RE_ Cedar Park (4).mht                                                                                                      8/15/2019
                                                                         Page 10 of 16
          Case 3:19-cv-05181-BHS Document 50-1 Filed 09/13/19 Page 12 of 14



            Contraceptive carve out:

                    KP does not have the system capability at this time to carve out only specific contraceptives (copper
                     IUD/plan B etc.). KP is however able (upon Cedar Park’s request) to carve out the cost of all
                     contraceptive services from Cedar Park’s plan such that KP will separately pay the cost of such
                     contraceptives.
                    The group may formally request in writing that KP separately pay for the cost of all
                     contraceptives that may be accessed by enrollees of the Cedar Park plan.
                    KP would cover and pay for contraceptives for member’s wishing to utilize these services.
                    Cedar Park would NOT pay for these services via their premiums, KP would cover the cost of
                     contraceptives.




            Nicole Nieswand (Gomez)

            Account Manager II, Large Group Sales




            Kaiser Foundation Health Plan of Washington

            601 Union Street, Suite 3100

            Seattle, WA 98101

            Office: 206-448-2845

            Cell 206-218-6395

            Email Nicole M1.Gomez@kp.org

            <image013.jpg>




            The Office of Insurance Commissioner in Washington State advises that the following activities require a producer license Dealing directly with consumers in taking
            applications for insurance or giving advice and counsel relative to coverage solicitation negotiating with underwriters and binding. The following activities do not require a
            producer license Taking premium payments on existing policies provided the unlicensed person does not give advice on coverage or policy issues gathering information so
            that a licensed individual can finish an insurance transaction taking claims information but not interpreting or commenting on coverage and reception and/or clerical
            activities that do not involve offering advice or counsel to consumers about insurance. For more information http //www.insurance.wa.gov/for-producers/


            Kaiser Permanente complies with applicable Federal civil rights laws and does not discriminate on the basis of race, color, national
            origin, age, disability, or gender.

            Language Assistance

            ATENCIÓN: si habla español, tiene a su disposición servicios gratuitos de asistencia lingüística. Llame al 1-888-901-4636 (TTY: 1-
            800-833-6388 / 711).

            注意：如果您使用繁體中文，您可以免費獲得語言援助服務。請致電 1-888-901-4636 (TTY:1-800-833-6388 / 711).




            From: Melinda Hansen <Melinda Hansen@AJG.com>
            Sent: Tuesday, August 13, 2019 2:57 PM
            To: Nicole M. Gomez <Nicole.M1.Gomez@kp.org>
            Subject: RE: Cedar Park



            Ok, I have talked and sent an email to the group on the below for confirmation!
            Question for you, do they need to complete the religious exemption forms back to you? Is one due at a certain
            time?



            Thanks!


                                                                                                 11

mhtml:file://C:\Users\Melissa.K\Downloads\RE_ Cedar Park (4).mht                                                                                                                             8/15/2019
                                                                         Page 11 of 16
          Case 3:19-cv-05181-BHS Document 50-1 Filed 09/13/19 Page 13 of 14



            Melinda Hansen           Client Manager

            Health & Welfare Consulting




            <image016 png>




            Direct 425.974.4459 | fax: 425.201.2730

            melinda_hansen@ajg.com

            www.ajg.com


            777 – 108th Ave NE, Suite 200, Bellevue, WA 98004




            <image010 jpg>   <image017.png>




            This e-mail and any files transmitted with it are intended only for the person or entity to which it is addressed and may contain confidential material
            and/or material protected by law. Any retransmission or use of this information may be a violation of that law. If you received this in error, please
            contact the sender and delete the material from any computer.




            From: Nicole M. Gomez <Nicole.M1.Gomez@kp.org>
            Sent: Tuesday, August 13, 2019 2:00 PM
            To: Melinda Hansen <Melinda Hansen@AJG.com>
            Subject: RE: Cedar Park




            [EXTERNAL]




            Hi Melinda,



            I think it’s best we hold off on sending the renewal paperwork for now as it appears the group is wanting to
            exclude certain benefits.



            There were a ton of back and forth emails, but on my latest email from 8.6 I stated how KP would prefer the
            group tell us of their preference. Attached and below. We would need this information prior to generating the
            renewal paperwork. The contraceptive piece would require a rider built in to remove the cost from the group
            and pass the cost to KP. Has the information below been shared with the group?




                                                                                       12

mhtml:file://C:\Users\Melissa.K\Downloads\RE_ Cedar Park (4).mht                                                                                                      8/15/2019
                                                                         Page 12 of 16
          Case 3:19-cv-05181-BHS Document 50-1 Filed 09/13/19 Page 14 of 14


            Contraceptive carve out:

                    KP does not have the system capability at this time to carve out only specific contraceptives (copper
                     IUD/plan B etc.). KP is however able (upon Cedar Park’s request) to carve out the cost of all
                     contraceptive services from Cedar Park’s plan such that KP will separately pay the cost of such
                     contraceptives.
                    The group may formally request in writing that KP separately pay for the cost of all
                     contraceptives that may be accessed by enrollees of the Cedar Park plan.
                    KP would cover and pay for contraceptives for member’s wishing to utilize these services.
                    Cedar Park would NOT pay for these services via their premiums, KP would cover the cost of
                     contraceptives.



            Exclude Abortion:

                    KP cannot provide an update at this time.
                    Please note that KP is currently drafting a group-facing document on this topic, which we hope to share
                     shortly.




            Nicole Nieswand (Gomez)

            Account Manager II, Large Group Sales




            Kaiser Foundation Health Plan of Washington

            601 Union Street, Suite 3100

            Seattle, WA 98101

            Office: 206-448-2845

            Cell 206-218-6395

            Email Nicole M1.Gomez@kp.org

            <image013.jpg>




            The Office of Insurance Commissioner in Washington State advises that the following activities require a producer license Dealing directly with consumers in taking
            applications for insurance or giving advice and counsel relative to coverage solicitation negotiating with underwriters and binding. The following activities do not require a
            producer license Taking premium payments on existing policies provided the unlicensed person does not give advice on coverage or policy issues gathering information so
            that a licensed individual can finish an insurance transaction taking claims information but not interpreting or commenting on coverage and reception and/or clerical
            activities that do not involve offering advice or counsel to consumers about insurance. For more information http //www.insurance.wa.gov/for-producers/


            Kaiser Permanente complies with applicable Federal civil rights laws and does not discriminate on the basis of race, color, national
            origin, age, disability, or gender.

            Language Assistance

            ATENCIÓN: si habla español, tiene a su disposición servicios gratuitos de asistencia lingüística. Llame al 1-888-901-4636 (TTY: 1-
            800-833-6388 / 711).

            注意：如果您使用繁體中文，您可以免費獲得語言援助服務。請致電 1-888-901-4636 (TTY:1-800-833-6388 / 711).




            From: Melinda Hansen <Melinda Hansen@AJG.com>
            Sent: Tuesday, August 13, 2019 1:54 PM
            To: Nicole M. Gomez <Nicole.M1.Gomez@kp.org>
            Subject: RE: Cedar Park



            Hi Nicole,


                                                                                                 13

mhtml:file://C:\Users\Melissa.K\Downloads\RE_ Cedar Park (4).mht                                                                                                                             8/15/2019
